Title: Mary Smith Cranch to Abigail Adams, 5 April 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            My dear Sister
            Quincy April 5th 1798
          
          I last week had to inform you of the Sudden death of my much value’d Freind Mrs Quincy I Now have to acquaint you that last Sunday afternoon in the midst of his Sermon Doctor Clark was struck with an apoplexy & fell down— after he was got into the carriage to be carry’d home he came a little to but Soon seem’d to fall asleep & into a Suoun out of which he never wak’d & ceas’d to breath about 3 oclock the next Morning his Freinds the Society to which he belong’d & the community at large have met with a great loss. he was a very useful Minister to his People. & such a Friend in trouble & affliction as renderd him like a Brother— He was visiting at Mr Greenleafs this winter when I was there. & I observ’d to him that I thought he was growing too corporlent. he Say’d he found himself short-breath’d when he walk’d he look’d Strangely to me about his throat & under his chin. his voice was observ’d to fail a moment or two before he fell. how Strange my Sister that we Should place any dependance upon a thing So uncertain as life for in the midst of life there is death— Sucky warner Still lives but is gradually failing. She has not a wish to recover She has brought her mind to be resign’d & does not wish to again form any ties which she has found so hard to break
          we have had a Strange rumour here for Several days. tis Said that mr Giles had Shot mr otis in a Dual I hope tis not true. we are disgrac’d enough already by the behavior of Some of the members of that house. tis greatly to be lament’d that Such unhappy divisions are to be found where uninimety & firmness is so necessary
          I have been reading Sipios Strictures upon mr munroes conduct. tis greatly to be regreted that we Should have had Such a minister abroad especially in France I wonder that he was not recall’d Sooner. there is no Saying how much mischief he might have prevented but it appears he did not try to prevent any. he ought to be Severely punish’d. Is he weak enough to suppose that what he has publish’d is a vindication of himself. I Should Suppose no person could possibly offer a better justifecation of the late presidents conduct in recalling him & leave no blame upon him except for suffering him to stay so long & what can the Ve. President Say for the part he has acted— oh dear! what a Nest of Vipers do we nourish—
          
          we have had a Stormy week the Sun has not for four days till this afternoon. It is fast day I have been to meeting Mr whitman has given us two good Sermons. he is ingag’d for three months. mr whitney would not go down— he will get a better parish I beleive we have turbelant Spirits to engage tis well we are not all So waspish
          the Painter comes next week it has been no time to paint exceep last week & then he could not attend The Doctor hir’d mr Soal & the day after he was taken with the billious cholick & has Scarcly been able to set up long inough to have his Bed made Since they got old mr Bass to attend to him night & day. he has been Sick a fortnight I have been to see him he has had great pain & much of a fever. he is better but can set up but little it has been a great addition to mrs Porters work. She has much to do with work people. & her other cares & She is not very Strong. If wine Should be want[ed] for mr Soal I know I may take it for him & Sh[ould] not wait for leave from you as you gave me […] [ge]neral orders
          The Doctor sent me a letter to inclose [. . . .] I shall do it— If I ply you too close with Letters you must tell me So.
          adieu my dear Sister most affectionately
          
            Mary Cranch
          
        
        
          Mr Cranch desire you to accept his Love & thanks for the last Pamphlet he has read it with pleasure & pain
          cousen Betsy goes tomorrow
        
      